Citation Nr: 0710443	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for a left thigh 
scar, residual of a shell fragment wound.

2.  Entitlement to a compensable rating for a right thigh 
scar, residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION


The veteran had active service from January 1968 to February 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Rating decisions dated in August 2005 and December 2005 
adjudicated several issues.  The veteran has not expressed 
disagreement with actions decided in those rating decisions, 
and the issues as listed on the title page of this decision 
are the only issues before the Board.


FINDINGS OF FACT

1.  The left thigh scar is not tender or painful, is not 
productive of any functional impairment, and is less than 144 
square inches.

2.  The right thigh scar is not tender or painful, is not 
productive of any functional impairment, and is less than 144 
square inches.


CONCLUSIONS OF LAW

1.  A compensable rating for a left thigh scar, residual of a 
shell fragment wound, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800-7805 (2006).

2.  A compensable rating for a right thigh scar, residual of 
shell fragment wound, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2003 the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claims.  VCAA notice was provided to the appellant prior to 
the initial adjudication.  Pelegrini.

In light of the Board's denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, and the veteran has undergone an examination 
that has addressed the matters presented by this appeal.  In 
a July 2004 statement, the veteran indicated that he would 
provide additional information from Dr. S.  While treatment 
records from Dr. S are of record, the records (with the 
possible exception of an entry noting a muscle cramp) do not 
discuss the veteran's left and right thigh scar disabilities.  
The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claims.

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The portion of the Rating Schedule pertaining to the rating 
of skin disorders (38 C.F.R. § 4.118) was revised, effective 
August 30, 2002.  As the veteran's claim in the instant 
appeal was received in December 2002, the Board will consider 
the current version of 38 C.F.R. § 4.118, effective from 
August 30, 2002.

Under the rating code that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

Superficial, unstable scars warrant a 10 percent evaluation.  
Note (1) for this rating code defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) states that a superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7803.

Scars which are superficial and painful on examination merit 
a 10 percent evaluation.  Note (1) states that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7804.

Other scars will be rated on limitation of function of part 
affected.  Diagnostic Code 7805.


Factual background and analysis

An April 1969 service medical record reveals that the veteran 
was treated for multiple shrapnel wounds to the thighs which 
were sustained on April 18, 1969.  The veteran's January 1970 
service separation examination noted marks and scars on the 
medial aspect of the veteran's thighs.

Based on the veteran's service medical records and an August 
1987 VA examination, a rating decision in October 1987 
granted service connection for the left and right thigh scars 
and assigned noncompensable ratings, effective June 1987.  

The veteran's claim for the issues currently on appeal was 
received in December 2002.

At a March 2003 VA scars examination, the veteran reported 
constant pain in both legs that was a 10 on a 0-10 scale.  He 
reported difficulty in walking and had to take 800 mg of 
Ibuprofen three times a day.  The examiner essentially stated 
that she had reviewed the veteran's treatment records from 
September 2001 and could find no indication that the veteran 
had complained of leg pain.  The veteran stated that he 
worked as a corpsman on the railroad where he walked, 
inspecting and bleeding brakes on trains.  For exercise he 
walked two miles per day.  Physical examination revealed that 
the veteran had a steady and unaltered gait and was able to 
get on and off the examining table without difficulty.  Lower 
extremity strength was equal bilaterally.  A scar on the mid 
anterior aspect of the right thigh was 4 by 1 cm.  There was 
no adherence to the underlying tissue.  There were no 
complaints of pain in the scar.  The texture was slightly 
irregular and old suture lines could be seen.  There was no 
keloid formation, ulceration, or breakdown of the skin.  
There was no gross depression of the surface contour.  The 
scar was superficial with no inflammation or edema.  The scar 
was the same color as the rest of the leg.

The left thigh scar was 3.5 by 1 cm and was barely visible.  
There were no complaints of pain in the scar and there was no 
adherence to the underlying tissue; the scar was described as 
superficial.  There was no atrophy or scaliness, and the scar 
was not unstable.  There was no ulceration or breakdown of 
the skin, and no elevation or depression of the surface.  The 
scar was not deep, and there was no underlying soft tissue 
damage, inflammation, edema, or keloid formation.  There was 
also no induration, inflexibility, or limitation of motion.  
X-rays of the femurs revealed a single metallic density near 
the left knee, but it was unclear if it was shrapnel or film 
artifact.  The diagnosis was bilateral thigh scars.  The 
examiner commented as follows:

It is my professional medical opinion 
that if this veteran had constant pain of 
10 on a 0-10 scale with the need for more 
than Ibuprofen, he would have sought 
treatment in the past 1-1/2 years for 
this complaint.  Two photographs have 
been taken and submitted for your review.  
It should also be mentioned that the 
veteran is able to walk at least two 
miles a day at work, that he reported to 
his dietician that he could walk from two 
to three miles four to five times per 
week for his exercise, that he is able to 
use Viagra on a monthly basis, and that 
his pain is not impairing his life or 
functional status at this point.

A VA medical record dated in May 2005 noted that the veteran 
presented with various problems, including muscle cramp.  No 
further elaboration was presented.

The veteran's thigh scars are superficial, and have been 
described as measuring (right thigh) 4 by 1 cm. and (left 
thigh) 3.5 by 1 cm.  These measurements fall far short of the 
area required (144 square inches or 929 sq. cm.) for a 
compensable rating under Diagnostic Code 7802.

The veteran's scars have not been noted to be unstable, and 
the scars were not painful on examination so as to merit a 10 
percent evaluation under Diagnostic Codes 7803 and 7804.  The 
Board here observes that painful scars have also not been 
noted on the August 1987 and July 2001 VA examinations.

Finally, no examiner has indicated that the veteran's scars 
are productive of any left or right thigh functional 
limitation.  As such, a compensable rating under Diagnostic 
Code 7805 is not for application.

In his June 2003 notice of disagreement, the veteran 
referenced the July 2001 VA examination as supporting his 
assertion that he had muscle tissue deterioration that had 
caused him to have painful scars.  While that examination did 
note mild tissue loss associated with the veteran's scars, 
and noted the veteran's complaints concerning cramps, the 
examination contains no objective findings of painful scars.

As noted, in a July 2004 statement, the veteran indicated 
that he would provide additional information from a Dr. S 
concerning his thigh scar disabilities.  While treatment 
records from Dr. S are of record, the records (other than an 
April 2005 VA medical record reflecting that the veteran 
presented with ten problems, including muscle cramp) do not 
discuss the veteran's left and right thigh scar disabilities.

In the absence of instability, tenderness or functional 
limitation, there is no clinical basis on which a compensable 
evaluation may be assigned for the scars of the veteran's 
right or left thigh.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his scars.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for a compensable rating for a 
scar of the right and left thigh.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's thigh scars have required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that this disability has 
resulted in marked interference with employment.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable rating for a left thigh scar, residual of a 
shell fragment wound, is denied.

A compensable rating for a right thigh scar, residual of a 
shell fragment wound, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


